 184DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalUnion ofOperating Engineers, Local428,AFL-CIO; and Wallace GodfreyandWilliam A. Ralstonand SeeBee Slurry Matic, Inc.Case AO-106January 16, 1968ADVISORY OPINIONThis is a petition filed on August 28, 1967, by In-ternationalUnion of Operating Engineers, Local428, AFL-CIO, herein called the Union, and byWallaceGodfrey, herein collectively called thePetitioners, for an Advisory Opinion in conformitywith Sections 102.98 and 102.99 of the NationalLabor Relations Board Rules and Regulations, Se-ries 8, as amended.On September 1, 1967, William A. Ralston,herein called Ralston, filed a Response to Petitionfor Advisory Opinion regarding Board Jurisdiction.Thereafter on September 7, 1967, Charles W. Hen-derson, Regional Director for Region 28, NationalLabor Relations Board, Albuquerque, New Mex-ico, herein called the Regional Director, filed a Mo-tion to Intervene setting forth jurisdictional infor-mation developed in the course of his investigationof the unfair labor practice charge in Case28-CB-355 filed by Ralston against the Union.Subsequently, on September 15, 1967, in theirResponse to Motion of the Regional Director to In-tervene the Petitioners raised no objections to theRegional Director's motion. On October 26, 1967,the Regional Director filed supplementary informa-tion in support of his Motion to Intervene and onNovember 8, 1967, the Petitioners filed a Responsethereto. The Regional Director's Motion to Inter-vene, as supplemented, is hereby granted.In pertinent part, the petition, the Responsethereto, the intervention, as supplemented, and theResponses thereto, allege as follows:1.There is presently pending in the SuperiorCourt of the State of Arizona in and for the Countyof Maricopa, herein called the State Court, a civildamage action, Case 179990, filed by Ralstonagainst the Petitioners and See Bee Slurry Matic,Inc., herein called the Employer, alleging that thePetitioners unlawfully caused Ralston's dischargefrom employment with the Employer because hewas not a member of the Union.2.The Employer, an Arizona corporation withits principal place of business in Phoenix, Arizona,was engaged in the business of sealing State andFederal highways and private driveways fromFebruary 1, 1965, until July 1966, when it went outof business, having gone bankrupt.During the 5-month period the Employer had been operating atthe time of the Regional Director's investigation inCase 28-CB-355, its gross volume of business ap-proximated $30,000 to $40,000 of which only$10,000 came from work performed on State orFederal highways. During that same period, theEmployer's out-of-state purchases were negligibleexcept for the two trucks, each valued at $30,000.3.Peter Homer Excavating, Inc., herein calledHomer, an Arizona corporation, was engaged inearth excavating in the Phoenix, Arizona, area untilJuly 1966, when it too went out of business, havinggone bankrupt. During calendar 1965, Homer per-formed no work or made no purchases from outsidethe State of Arizona. During that same period, how-ever, it performed excavating work valued in excessof $500,000 for the city of Phoenix which itselfpurchased water pipes, hydrants, and other suppliesfrom outside Arizona valued in excess of $50,000.4.Both the Employer and Horner had in com-mon some incorporators, officers, directors, andstockholders, and had the same statutory agent.The corporations had different presidents who werethe only salaried officers and each of whom owned50 percent of the stock of their respective compa-nies.The Employer's president was not an officerof Horner, but Homer's president was a secretaryof the Employer. Although located in the samebuilding, each company had separate bookkeepingand payroll records and each' paid its proportionateshare for rent and office help. Homer had no con-trol over the hiring or firing of the Employer's em-ployees. Each corporation had its own superintend-entwho supervised only its own ^ employees.Homer was a much larger operation employing aminimum of 25 employees while the Employer hadonly 6 employees. While the Employer regularlyused Homer equipment for which it was chargedrental, neither company performed work for theother.There was occasional interchange of em-ployees but each corporation paid the other for thework performed by its employees. Neither com-pany was a member of the Associated GeneralContractors, herein called AGC, although bothwere signatories to its Arizona Master LaborAgreement with the Union. Horner's presidentdiscussed with the Union its objections to Ralston'semployment by the Employer, and after he had re-ported to the Employer's president, the latter ter-minated Ralston.5.In his investigation of Case 28-CB-355, theRegional Director concluded that the Employer'sout-of-statepurchase of two trucks valued at$60,000 was a nonrecurring capital expenditurewhich under Board precedent would be disregardedfor purposes of computing inflow. The RegionalDirector then proceeded to project the Employer's5-month operations for a 12-month period andfound that the Employer's annual inflow or outflowwould be less than $50,000. Accordingly, he con-cluded that it would not effectuate the policy of theAct to assert jurisdiction over the Employer in Case28-CB-355, and accordingly he requested, andsubsequently approved, Ralston's withdrawal of thecharges filed in that case.169 NLRB No. 30 INTL. UN. OF OPERATING ENGINEERS, LOC. 428, AFL-CIO6.The Petitioners contend, however, that theEmployer and Homer were highly integrated withrespect to ownership and operations and that there-fore they both constitute a single employer for ju-risdictional purposes over whom the Board wouldassert jurisdiction.Alternatively, the Petitionersargue that the Board would assert jurisdiction overthe Employer alone under the theory set forth inPhiladelphiaMoving Picture Machine Operators'Union (Velio Iacobucci),159 NLRB 1614.7.The State court has made no findings withrespect to the commerce data herein set forth.8.Thereisno representation or unfair laborpracticeproceeding involving the same labordispute nowpendingbefore the Board.On the basis of the above, the Board is of theopinion that:1.The Employer was a nonretail enterprise en-gaged in the sealing of highways and driveways inand about Phoenix, Arizona.2.The Employer's operations, as properly pro-jected by the Regional Director for a 12-monthperiod, had less than $50,000 inflow or outflow andtherefore did not meet the Board's current standardfor exercising jurisdiction over nonretail enterprisesenunciated inSiemons Mailing Service,122 NLRB81,85.3.While the Board may treat separate corpora-tions as one employer for jurisdictional purposes,it does so only when it appears that they are highlyintegrated with respect to ownership and opera-tions. In making such a determination, the Boardconsiders relevant such indicia of identity as (1) in-terrelationship of operations, (2) centralized controlof labor relations, (3) common management, (4)common ownership or financial control, and (5)representation to the public as a single integratedenterprise,2 although no one of these factors is con-trolling.4.To support their general allegation that theEmployer and Horner were highly integrated withrespect to ownership and operations, the Peti-tioners rely upon the fact that both companies hadsome common incorporators, officers, directors,and stockholders, were located in the same build-ing, had the same bookkeeping staff, had occasionalinterchange of employees, and were both signato-ries to Arizona Master Labor Agreement. In addi-tion, the Employer utilized Horner equipment andHorner's president discussed with the Union andthe Employer the former's objections to Ralston'semployment with the Employer. As opposed tothese relatively insubstantial indicia of a commonrelationship between the Employer and Horner,there are much more significant factors which1See Twenty-firstAnnual Report,pp. 14-15,Sakrete of NorthernCalifornia,Inc,137 NLRB 1220, 1222, enfd.332 F.2d 902(C.A. 9),Midwest News Reel Theatres,Inc.,151 NLRB 857.185clearly establish their separate identities. The com-panies were in different businesses,the Employerdid sealing while Horner performed excavating.Horner had a much larger operation than the Em-ployer. They did no work for each other. Homerhad no control of the hiring or firing of the Em-ployer's employees. Each corporation had its ownsuperintendent who supervised only its own em-ployees.Corporatepayrolls,telephones,andbillingswere separate.When there was occasionalinterchange of employees, each company paid theother for the work performed. Similarly, both com-paniespaid their proportionate share of the com-mon clerical help and the Employer paid for the useof Homer equipment. While both were signatoriesto the Union's Master Labor Agreement with themultiemployer association, AGC, neither was amember of that association. There was no represen-tation to the public that both companies constitutedone integrated enterprise. The single instance ofHorner's president participating in the Ralston in-cident is insufficient to establish that Horner was ina position to influence the Employer's general laborrelations policy,or that there existed common orcentralized control of labor relations in both com-panies. Since the circumstances establish that theEmployer and Horner are basically two separateenterprises rather than a single one,itwould be un-reasonable for the Board to assume that theyconstitute a single employer for jurisdictional pur-poses.3 Accordingly, for the purposes of this Ad-visory Opinion, only the operations of the Employerhave been considered.5.ThePetitioners urge that the Board advisethat it would have asserted jurisdiction over theEmployer under the principle enunciated in thePhiladelphiaMoving Picturecase,supra.In thatcase, the allegations of the complaint charged inter-ference with the statutory right of an individual toresort to the Board's processes and the Board exer-cised its jurisdiction apart from whether its discre-tionary standards for the assertion of jurisdictionhad been met. Public policy required that the Board,in order to protect its processes,exercise its statu-tory jurisdiction to the fullest extent.ThePhiladelphia Moving Pictureprinciple, however, isinapposite herein since there are no allegations ofinterference with the statutory right to utilize theBoard processes and therefore it would afford nobasis for the assertion of jurisdiction over the Em-ployer.Accordingly, the parties are advised, under Sec-tion 102.103 of the Board's Rules and Regulations,Series 8, as amended,that,on the allegations sub-mitted herein, the Board would not assert jurisdic-tion over the Employer's operations.2See Thriftown, Inc., d/bla Value Village,161 NLRB 603.'Piedmont Wood Products Co., Inc.,156 NLRB 51; see fn 1 and 2,supra,and cases cited therein.